UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 Commission file number 0-19170 (Exact name of small business issuer as specified in its charter) Nevada 11-2866771 (State or other jurisdiction of (IRS Employer Identification No.) Incorporation or organization) 20283 State Road 7, Suite 400, Boca Raton, Florida 33498 (Address of principal executive offices) (561) 482-9327 (Issuer's telephone number) Check whether the issuer (1) filed all documents and reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 126.2) of the Exchange Act: YesoNo x As of November 12, 2007, 99,640,491 shares of our common stock, par value, $.001, were outstanding. Transitional Small Business Disclosure Format: Yes o Nox JUNIPER GROUP, INC. FORM 10-QSB - INDEX PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 (audited) 3 Consolidated Statements of Operations for the Three Month Period Ending September 30, 2007(unaudited)and 2006 (unaudited – as restated) 4 Consolidated Statement of Operations for the Nine Month Period Ending September 30, 2007 (unaudited) and 2006 (unaudited-as restated) 5 Consolidated Statements of Cash Flows for the Nine Month Period Ending September 30, 2007 (unaudited)and September 30, 2006 (unaudited-as restated) 6 Consolidated Statement of Shareholders' Equity for the Nine Month Period Ended September 30, 2007 (unaudited) 7 Notes to Financial Statements 8 Item 2. Management’s Discussion and Analysis or Plan of Operation 19 Item 3. Controls and Procedures 27 PART II.OTHER INFORMATION Item 1.Legal Proceedings 28 Item 2.Unregistered Sale of Equity Securities and Use of Proceeds 28 Item 3.Defaults Upon Senior Securities 28 Item 4.Submission of Matters to a Vote of Security Holders 28 Item 5.Other Information 28 Item 6.Exhibits 28 Signatures 30 - 2 - PART 1—FINANCIAL INFORMATION ITEM 1: Financial Statements JUNIPER GROUP, INC. AND SUBSIDIARY COMPANIES CONSOLIDATED BALANCE SHEETS ASSETS September 30, 2007 (Unadudited) December 31, 2006 (Audited) Current Assets Cash $ 147,069 $ 202,772 Accounts Receivable – Trade (net of allowance) 203,100 616,282 Costs in Excess of Billings on Unpaid Projects 9,208 59,159 Prepaid Expenses and Other Current Assets 54,520 87,494 Total Current Assets 413,897 965,707 Film Licenses 157,992 180,173 Property and Equipment, Net of Accumulated Depreciation of $ 1,406,801 and $580,974 as of September 30, 2007 and December 31, 2006, respectively. 338,329 399,897 Total Assets $ 910,218 $ 1,545,777 LIABILITIES AND SHAREHOLDER’S DEFICIT Current Liabilities Accounts Payable and Accrued Expenses $ 1,451,587 $ 1,454,272 Notes Payable and Capitalized Leases – Current Portion 698,475 235,587 Preferred Stock Dividend Payable 33,461 28,897 Due to Officer 381,438 305,000 Due to Shareholders & Related Parties 528,207 574,315 Total Current Liabilities 3,093,168 2,598,071 Notes Payable and Capitalized Leases – Less Current Portion 683,572 295,360 Derivative Liabilities Related to Convertible Debentures 441,046 1,529,211 Warrant Liabilities Related to Convertible Debentures 3,716 305,053 Total Liabilities 4,221,502 4,727,695 Shareholder’s Deficit Preferred Stock 12% Non-Voting Convertible Redeemable Preferred Stock: $0.10 par value, 375,000 shares authorized, 25,357 shares issued and outstanding at September 30, 2007 and December 31, 2006: aggregate liquidation preference $50,714 at September 30, 2007 and December 31, 2006, respectively. 2,536 2,536 Voting Convertible Redeemable Series B Preferred Stock: $0.10 par value, 135,000 and 135,000 issued and outstanding at September 30, 2007 and December 31, 2006, respectively. 13,500 13,500 Voting Convertible Redeemable Series C Preferred Stock: $0.10 par value, 300,000 authorized and 80,000 issued and outstanding at September 30, 2007 and none authorized as of December 31, 2006, respectively. 8,000 - Voting Non-Convertible Redeemable Series D Preferred Stock: $0.001 par value, 6,500,000 shares authorized, issued and outstanding as of September 30, 2007 and none as of December 31, 2006, respectively. 6,500 - Common Stock: $0.001 par value, 750,000,000 shares authorized, 52,958,264 and 15,670,122 issued and outstanding at September 30, 2007 and December 31, 2006, respectively. 52,957 15,669 Capital contribution in excess of par: Attributed to 12% Convertible Preferred Stock Non-Voting 22,606 22,606 Attributed to Series B Convertible Preferred Stock Voting 3,172,415 3,172,415 Attributed to Series C Convertible Preferred Stock Voting 22,000 - Attributed to Series D Non-Convertible Preferred Stock - Voting - - Attributed to common stock 22,230,422 22,194,785 Deficit (28,842,220 ) (28,603,429 ) Total Shareholders’ Deficit (3,311,284 ) (3,181,918 ) Total Liabilities and Shareholders’ Deficit $ 910,218 $ 1,545,777 The Accompanying Notes are an Integral Part of the Consolidated Financial Statements - 3 - JUNIPER GROUP, INC. AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months EndingSeptember 30, 2007 - 2006 As Restated Revenue: Broadband Installation and Wireless Infrastructure Services $ 300,848 $ 1,399,672 Film Distribution Services - - Total Revenue 300,848 1,399,672 Operating Costs: Broadband Installation and Wireless Infrastructure Services 336,718 1,011,438 Film Distribution Services - - Total Cost of Revenue 336,718 1,011,438 Gross Profit (35,870 ) 388,234 Operating Expenses: Selling, General and Administrative Expenses 612,001 453,314 Film Licenses Re-Evaluation - 295,850 Interest Expense 48,589 81,654 Loss on Disposition of Assets 1,671 295 Unrealized (Gain) Loss on Adjustment of Derivative and Warrant Liabilities to Fair Value (142,385 ) (4,559,312 ) Amortization of Debt Discount 169,922 69,647 Total Operating Expenses 689,798 3,658,552 Net Gain (Loss) (725,668 ) 4,046,786 Preferred Stock Dividend (1,521 ) (1,522 ) Net Gain (Loss) Available to Common Stockholders $ (727,189 ) $ 4,045,264 Weighted Average Number of Shares Outstanding 30,445,402 14,547,448 Basic and Diluted Net Gain (Loss) per Common Share $ (0.024 ) $ (0.278 ) The Accompanying Notes are an Integral Part of the Consolidated Financial Statement - 4 - JUNIPER GROUP, INC. AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Nine Months EndingSeptember 30, 2007 - 2006 As Restated Revenue: Broadband Installation and Wireless Infrastructure Services $ 1,383,057 $ 3,772,996 Film Distribution Services 21,000 - Total Revenue 1,404,057 3,772,996 Operating Costs: Broadband Installation and Wireless Infrastructure Services 1,277,282 2,698,187 Film Distribution Services 8,000 - Total Cost of Revenue 1,285,282 2,698,187 Gross Profit 118,776 1,074,809 Operating Expenses Selling, General and Administrative Expenses 2,173,925 1,583,840 Film Licenses Re-Evaluation 6,890 295,850 Settlement Expense 310,000 201,219 Interest Expense 122,417 295 Gain on Disposition of Assets (15,796 ) - Unrealized (Gain) Loss on Adjustment of Derivative and Warrant Liabilities to Fair Value (2,489,501 ) (49,977 ) Amortization of Debt Discount 245,067 191,206 Total Operating Expenses 353,002 2,222,433 Net Gain (Loss) (234,227 ) (1,147,624 ) Preferred Stock Dividend (4,564 ) 4,564 Net Gain (Loss) Available to Common Stockholders $ (238,791 ) $ (1,152,188 ) Weighted Average Number of Shares Outstanding 20,841,204 14,547,448 Basic and Diluted Net Gain (Loss) per Common Share $ (0.011 ) $ (0.079 ) The Accompanying Notes are an Integral Part of the Consolidated Financial Statement - 5 - JUNIPER GROUP, INC. AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Nine Months EndingSeptember 30, 2007 - 2006 As Restated Cash Flows from Operating Activities: Net Gain (Loss) $ (238,791 ) $ (1,147,624 ) Adjustments to reconcile Net (Loss) to net cash provided by (used in) operating activities: Unrealized (Gain) Loss on Derivative Liabilities (2,489,501 ) (49,977 ) Depreciation and Amortization Expense 86,344 125,363 Amortization of Debt Discount 245,067 283,987 Amortization of Film Licenses 8,399 - Provision for Bad Debt 1,200 30,047 Settlement Expense 310,000 - Payment of Compensation to Employees’ and Consultants with Equity - (5,200 ) Settlement of Liabilities with Equity 42,818 - Gain on Disposition of Assets (15,796 ) - Revaluation of Film Licenses 13,782 295,850 Changes in Operating Assets and Liabilities: Accounts Receivable 411,982 (56,613 ) Costs in Excess of Billings on Uncompleted Projects 49,951 35,129 Prepaid and Other Current Assets 32,974 (30,372 ) Other Assets - 19,000 Accounts Payable and Accrued Expenses (45,503 ) 346,846 Due to (from) Officers and Shareholders 137,216 - Preferred Stock Dividend 4,564 (4,564 ) Net Cash (used for) Operating Activities (1,445,293 ) (158,128 ) Cash Flows from Investing Activities: Return (Purchase) of Equipment and Licenses (51,700 ) (356,318 ) Proceeds from Disposition of Fixed Assets 42,720 - Net cash (used for) Investing Activities (8,980 ) (356,318 ) Cash Flows from Financing Activities: Net Borrowing (Payments) Under Line of Credit - (72,556 ) Proceeds from Borrowings – Net of Repayments 1,398,570 413,210 Proceeds from Borrowings from Other Shareholders - 334,709 Payment of Borrowings from Officers and Shareholders - (302,273 ) Net cash (provided by) Financing Activities (1,395,570 ) (373,090 ) Net increase (decrease) in Cash and Equivalents (55,703 ) (141,356 ) Cash at beginning of period 202,772 376,913 Cash at end of period $ 147,069 $ 235,557 Supplemental Cash Flow Information: Interest paid $ 8,539 $ 18,491 The Accompanying Notes are an Integral Part of the Consolidated Financial Statements - 6 - JUNIPER GROUP, INC. AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (UNAUDITED) December 31, 2006 Conversion of Convertible Notes Preferred Stock Issued Conversion of Current Liabilities to Preferred Stock Conversion of Current Liabilities to Common Stock Net (loss) for the Nine Months ending September 30, 2007 September 30, 2007 PREFERRED STOCK Convertible Non-Voting: Par Value @ $0.10 $ 2,536 - $ 2,536 Capital Contributions in Excess of Par 22,606 - 22,606 Convertible Voting Series B: Par Value @ $0.10 13,500 - 13,500 Capital Contributions in Excess of Par 3,172,415 - 3,172,415 Convertible Voting Series C: Par Value @ $0.10 - - - 8,000 - - 8,000 Capital Contributions in Excess of Par - - - 22,000 - - 22,000 Non-Convertible Voting Series D: Par Value @ $0.001 - - 6,500 - - - 6,500 Capital Contributions in Excess of Par - COMMON STOCK Par Value @ $0.001 15,669 32,356 - - 4,932 - 52,957 Capital Contributions in Excess of Par 22,194,785 27,751 - - 7,886 - 22,230,422 RETAINED EARNINGS (DEFICIT) (28,603,429 ) - (238,791 ) (28,842,220 ) TOTAL $ (3,181,918 ) $ 60,107 $ 6,500 $ 30,000 $ 12,818 $ (238,791 ) $ (3,311,284 ) The Accompanying Notes are an Integral Part of the Consolidated Financial Statements - 7 - NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1-Sumary Of Significant Accounting Policies Basis of Presentation The interim financial statements included herein have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission“ ("SEC"). Certain information and footnote disclosures, normally included in the financial statements prepared in accordance with generally accepted accounting principles, have either been condensed or omitted pursuant to SEC rules and regulations; nevertheless, management of Juniper Group, Inc.(which together with its subsidiaries shall be referred to herein as the "Company") believes that the disclosures herein are adequate to make the information presented not misleading. The financial statements and notes should be read in conjunction with the audited financial statements and notes thereto as of December 31, 2006, included in the Company'sn Form10-KSB filed with the SEC. In the opinion of management, all adjustments consisting only of normal recurring adjustments necessary to present fairly the consolidated financial position, results of operations, and cash flow for the periods presented of the Company with respect to the interim financial statements have been made. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. Description of Business Juniper Group, Inc. is a corporation incorporated in the State of Nevada in 1997 and conducts it business through its indirect wholly-owned subsidiaries. The Company business is composed of two segments: 1) broadband installation and wireless infrastructure services and 2) film distribution services. Both of these services are operated through two indirect wholly owned subsidiaries of the Company, which are subsidiaries of Juniper Entertainment, Inc. our wholly owned subsidiary. The Company operates from its Boca Raton, FL office. 1. Broadband Installation and Wireless Infrastructure Services: The Company’s broadband installation and wireless infrastructure operations are conducted through one wholly owned subsidiary of Juniper Entertainment, Inc. The Company’s broadband installation and wireless infrastructure operations consist of wireless and cable broadband installation services on a regional basis by providing broadband connectivity services for wireless and cable service providers and over 98% of our revenues are derived from these operations. 2. Film Distribution: The Company’s film distribution operations are conducted through one wholly owned subsidiary of Juniper Entertainment, Inc. The Company’s film distribution operations consist of acquiring motion picture rights from independent producers and distributing these rights to domestic and international territories on behalf of the producers to various medias (i.e. DVD, satellite, pay television and broadcast television) and less than 2% of our revenues are derivedfrom these operations. Broadband Installation and Wireless services: The Company’s Broadband Installation and Wireless Infrastructure Services are conducted through Juniper Services, Inc. (“Services”).Services operates the Company’s wireless infrastructure services and cable broadband installation services on a regional basis. As a wireless communications contractor, our focus in 2007 has been on the expansion of its wireless infrastructure services under national and regional contracts with wireless service providers and equipment vendors. Its direction is to support the increased demand in the deployment and maintenance of wireless/tower system services with leading telecommunication companies in providing them with site surveys, tower construction and microwave system and software installation. Principles of Consolidation The consolidated financial statements include the accounts of all subsidiaries. Inter-company profits, transactions and balances have been eliminated in consolidation. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. - 8 - The Company establishes reserves against receivables by customers whenever it is determined that there may be corporate or market issues that could eventually affect the stability or financial status of these customers or their payments to the Company. Revenue and Cost Recognition In the Broadband Installation and Wireless Infrastructure Services, the Company enters into contracts principally on the basis of competitive bids, the final terms and prices of which are frequently negotiated with customer. Although the terms of its contracts vary considerably, most services are made on a cost- plus or time and materials basis. The Company completes most projects within six months. The Company recognizes revenue using the completed contract method. The Company follows the guidance in the Securities and Exchange Commission’s Staff Accounting Bulletin no. 101, "revenue recognition“ ("SAB 101"). Revenue is recognized when all of the following conditions exist: persuasive evidence of an arrangement exists; services have been rendered or delivery occurred; the price is fixed or determinable; and collectibility is reasonably assured. The actual costs required to complete a project and, therefore, the profit eventually realized, could differ materially in the near term. Costs in excess of billings on uncompleted contracts are shown as a current asset. Anticipated losses on contracts, if any, are recognized when they become evident. Accounts Receivable Accounts receivable is stated at the amount billable to customers. The Company provides allowances for doubtful accounts, which are based upon a review of outstanding receivables, historical performance and existing economic conditions. Accounts receivable are ordinarily due 30- 60 days after issuance of the invoice, although some customers take up to 75 days to pay their balances. The Company establishes reserves against receivables by customers whenever it is determined that there may be corporate or market issues that could eventually affect the stability or financial status of these customers or their payments to the Company.The Company does not accrue for interest on past due trade receivables.Trade receivables that are deemed uncollectible are written off. Concentration of Credit Risk Financial instruments, which potentially subject the Company to significant concentrations of credit risk, are principally trade accounts receivable. Concentration of credit risk with respect to the broadband installation and wireless infrastructure services, which accounts for all the revenue for the interim periods and are primarily subject to the financial condition of, and continued relationship with, the segment's largest customers.Certain of these customers are themselves construction companies and general contractors employed by the providers of telecommunications.As a result, the Company’s exposure to a particular customer may be far greater on a direct basis than described herein. The Company had six major customers representing 87% of revenue for nine months ending September 30, 2007. Within the industry in which the Company operates, these concentrations are the product of a limited customer base. The Company had nine sub-contractors in the third quarter of 2007 which represented 37% of the Company’s total subcontracting costs. Property and Equipment Expenditures for normal repairs and maintenance are charged to operations as incurred.The cost of property or equipment retired are otherwise disposed of and the related accumulated depreciation are removed from the accounts in the period of disposal with the resulting gain or loss reflected in earnings or in the cost of the replacement.Depreciable life range is from 3 to 5 years. Property and equipment including assets under capital leases are stated at cost. Depreciation is computed generally on the straight-line method for financial reporting purposes over their estimated useful lives. Financial Instruments The estimated fair values of accounts payable and accrued expenses approximate their carrying values because of the short maturity of these instruments. The Company's debt (i.e., Notes Payable, Convertible Debentures and other obligations) does not have a ready market. These debt instruments are shown on a discounted basis using market rates applicable at the effective date. If such debt were discounted based on current rates, the fair value of this debt would not be materially different from their carrying value. Statement of Financial Standards No. 133, “Accounting for Operative Instruments and Hedge Activities”, (SFAS) No. 13 requires that due to indeterminable number of shares which might be issued the imbedded convertible host debt feature of the Callable Secured Convertible Notes, the Company is required to record a liability relating to both the detachable warrants and embedded convertible feature of the notes payable (included in the liabilities as a “derivative liability”) and to all other warrants issued and outstanding as of December 28, 2005, except those issued to employees.The result of adjusting these derivative liabilities to market generated an unrealized gain of approximately $2.5 million and $50,000 for the nine months ending September 30, 2007 and for the nine months ended September 30, 2006. - 9 - Film Licenses Film costs are stated at the lower of estimated net realizable value determined on an individual film basis, or cost, net of amortization. Film costs represent the acquisition of film rights for cash and guaranteed minimum payments. Producers retain a participation in the net profits from the sale of film rights; however, producers' share of net profits is earned only after payment to the producer exceeds the guaranteed minimum, where minimum guarantees exist. In these instances, the Company records as participation expense an amount equal to the producer’s share of the profits. The Company incurs expenses in connection with its film licenses, and in accordance with license agreements, charges these expenses against the liability to producers. Accordingly, these expenses are treated as payments under the film license agreements. When the Company is obligated to make guaranteed minimum payments over periods greater than one year, all long term payments are reflected at their present value. Accordingly, in such case, original acquisition costs represent the sum of the current amounts due and the present value of the long-term payments. The Company maintains distribution rights to three films for which it has no financial obligations unless and until the rights are sold to third parties. The value of such distribution rights has not been reflected in the balance sheet. The Company was able to acquire these film rights without guaranteed minimum financial commitments as a result of its ability to place such films in various markets. The Company is currently directing all its time and efforts toward building the Company's broadband installation and wireless infrastructure services business. Due to the limited availability of capital, personnel, resources and pirating, the volume of film sales activity has been significantly diminished. Amortization of Intangibles Amortization of film licenses is calculated under the film forecast method. Accordingly, licenses are amortized in the proportion that revenue recognized for the period bears to the estimated future revenue to be received. Estimated future revenue is reviewed annually and amortization rates are adjusted accordingly. Intangible assets at September 30, 2007 predominantly consist of film licenses. Intangible assets with indefinite lives are not amortized but are reviewed annually for impairment or more frequently if impairment indicators arise. Separable intangible assets that are not deemed to have an indefinite life are amortized over their useful lives. The fair value of the subsidiaries for which the Company has recorded goodwill is tested for impairment after each third quarter. Pursuant to the valuation, and in management's judgment, the carrying amount of goodwill reflects the amount the Company would reasonably expect to pay an unrelated party The Company evaluates the recoverability of its long lived assets in accordance with Statement of Financial Accounting Standards No. 144, “Accounting for Impairment or Disposal of Long-Lived Assets,” which generally requires the Company to assess these assets for recoverability whenever events or changes in circumstance indicate that the carrying amount of such assets may not be recoverable. The Company considers historical performance and future estimated results in its evaluation of potential impairment and then compares the carrying amount of the asset to the estimated non-discounted future cash flows expected to result from the use of the asset. If such assets are considered to be impaired, the impairment recognized is measured by comparing projected individual segment discounted cash flow to the asset segment carrying values. The estimation of fair value is in accordance with AICPA Statement of Position 00-2, Accounting by Producers and Distributors of Film. Actual results may differ from estimates and as a result the estimation of fair values may be adjusted in the future. Property and Equipment Property and equipment including assets under capital leases are stated at cost. Depreciation is computed generally on the straight-line method for financial reporting purposes over their estimated useful lives. Recognition of Revenue from License Agreements Revenue from licensing agreements is recognized when the license period begins and the licensee and the Company become contractually obligated under a non-cancelable agreement. All revenue recognition for license agreements is in compliance with the AICPA's Statement of Position 00-2, Accounting by Producers or Distributors of Films. Stock-Based Compensation During December, 2004, the FASB issued SFAS No. 123R “Share-Based Payment,” which requires measurement and recognition of compensation expense for all stock-based payments at fair value. This statement eliminated the ability to account for share-based compensation transactions using Accounting Principles Board Opinion 25, “Accounting for Stock Issued to Employees” (“APB No. 25”). Stock-based payments include stock grants. - 10 - We have granted options to purchase common stock to some of our employees at prices equal to the market value of the stock on the dates the options were granted. The Company has also awarded liability instruments that required employee and consultants to provide services over a requisite period. We adopted SFAS No. 123R in the second quarter of fiscal 2006 using the modified prospective application. Under this method, the fair value of any outstanding but unvested options or liability instrument as of the adoption date is expensed over the remaining vesting period. However there was no compensation expense for stock options calculated according to SFAS No. 123R in 2006 or 2007. Derivative Instruments Effective December 28, 2005, the Company adopted SFAS No. 133 "Accounting for Derivative Instruments and Hedging Activities," as amended by SFAS No. 138 "Accounting for Certain Derivative Instruments and Certain Hedging Activities, an amendment of FASB Statement No. 133," collectively referred to as SFAS No. 133. SFAS No. 133 requires that all derivative instruments be recorded on the balance sheet at fair value. Changes in the fair value of derivatives are recorded each period in current earnings or other comprehensive income. Income Taxes The Company provides for income taxes in accordance with Statement of Financial Accounting Standard. No 109 (SFAS 109), “Accounting for Income Taxes”, SFAS 109 requires the recognition of deferred tax liabilities and assets for expected future tax consequences of temporary differences between the financial statement carrying amounts and the tax basis of assets and liabilities. Net Income per Common Share The provisions of SFAS No. 128 "Earnings per Share," which require the presentation of both net income per common share and net income per common share-assuming dilution preclude the inclusion of any potential common shares in the computation of any diluted per-share amounts when a loss from continuing operations exists. Accordingly, for both 2007 and 2006, net income per common share and net income per common share-assuming dilution are equal. Warrants Issued With Convertible Debt The Company has issued and anticipates issuing warrants along with debt and equity instruments to third parties. These issuances are recorded based on the fair value of these instruments. Warrants and equity instruments require valuation using the Black-Scholes model and other techniques, as applicable, and consideration of assumptions including but not limited to the volatility of the Company’s stock, and expected lives of these equity instruments. Reclassifications Certain amounts in the 2006 financial statements were reclassified to conform to the 2007 presentation. New Accounting Pronouncements On February 16, 2006 the Financial Accounting Standards Board (FASB) issued SFAS 155, "Accounting for Certain Hybrid Instruments," which amends SFAS 133, "Accounting for Derivative Instruments and Hedging Activities," and SFAS 140, "Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities." SFAS 155 allows financial instruments that have embedded derivatives to be accounted for as a whole (eliminating the need to bifurcate the derivative from its host) if the holder elects to account for the whole instrument on a fair value basis. SFAS 155 also clarifies and amends certain other provisions of SFAS 133 and SFAS 140. This statement is effective for all financial instruments acquired or issued in fiscal years beginning after September 15, 2006. The Company does not expect its adoption of this new standard to have a material impact on its financial position, results of operations or cash flows. In March 2006, the FASB issued FASB Statement No. 156, Accounting for Servicing of Financial Assets - an amendment to FASB Statement No. 140. Statement 156 requires that an entity recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a service contract under certain situations. The new standard is effective for fiscal years beginning after September 15, 2006. The Company does not expect its adoption of this new standard to have a material impact on its financial position, results of operations or cash flows. In September, 2006, FASB issued SFAS 157 ‘Fair Value Measurements’. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statements applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement is effective for financial statements issued for fiscal years beginning after - 11 - November 15, 2007, and interim periods within those fiscal years. The management is currently evaluating the effect of this pronouncement on financial statements. In September 2006, FASB issued SFAS 158 ‘Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statements No. 87, 88, 106, and 132(R)’ This Statement improves financial reporting by requiring an employer to recognize the over funded or under funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded statues in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007. However, an employer without publicly traded equity securities is required to disclose the following information in the notes to financial statements for a fiscal year ending after December 15, 2006, but before June 16, 2007, unless it has applied the recognition provisions of this Statement in preparing those financial statements: a) brief description of the provisions of this Statement; b) the date that adoption is required; c) the date the employer plans to adopt the recognition provisions of this Statement, if earlier. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008. The management is currently evaluating the effect of this pronouncement on financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities,”FSAS 159 permits entities to choose to measure many financial instruments, and certain other items, at fair value.SFAS 159 applies to reporting periods beginning after November 15m 2007.The adoption of SFAS 159 is not expected to have a material impact on the Company’s financial condition or results of operations. NOTE 2 - Accounts Receivable The Company provides an allowance for doubtful accounts equal to the estimated uncollectible amounts. The Company's estimate is based on historical collection experience and a review of the current status of trade accounts receivable. It is reasonably possible that the Company's estimate of the allowance for doubtful accounts will change. Accounts receivable are presented net of an allowance for doubtful accounts of approximately $60,200 and $61,400 at September 30, 2007, and December 31, 2006, respectively. NOTE-3 - Property and Equipment Depreciation expense for the nine months ending September 30, 2007 and December 31, 2006 was $86,344 and $159,112. At September 30, 2007 and December 31, 2006, property and equipment consisted of the following: September 30, 2007 (Unaudited) December 31, 2006 (Audited) Vehicles $ 623,839 $ 613,267 Equipment 833,218 826,565 Leasehold improvements 53,296 53,296 Furniture & Fixtures 26,938 26,939 Total property and equipment 1,537,291 1,520,067 Accumulated depreciation $ (1,198,962 ) $ (1,120,170 ) Property and equipment, net $ 338,329 $ 399,897 - 12 - NOTE-4- Notes Payable and Capitalized Leases The following is a summary of the notes payable and capitalized leases on the balance sheet at September 30 2007 and December 31, 2006 Description September 30, 2007 December 31, 2006 Capitalized vehicle leases, payable in monthly installments, bearing interest at varying interest rates, maturing in 2011 $ 118,851 $ 159,573 Various notes due currently with varying interest rates 237,667 100,000 Note Due 2010 238,333 - Note payable, Bank 300,250 46,000 8% Callable Secured Convertible Notes maturing 2009 (net of discount of $ (1,427,639)) 410,336 225,374 Total $ 1,305,437 $ 530,947 Less current portion 698,475 235,587 Long term portion 683,572 295,360 Total $ 1,305,437 $ 530,947 The Company currently hasa bank line of credit of $300,000 of which it has used $300,250 as of September 30, 2007 at an interest rate of 7.75% with a maturity on June 6, 2008. A 7% Convertible Note matured in 2007 and is currently classified in Notes Payable as terms for an extension are currently being negotiated. On December 28, 2005, we entered into a financing arrangement involving the sale of an aggregate of $1,000,000 principal amount of callable secured convertible notes and stock purchase warrants to buy 1,000,000 shares of our common stock.On December 28, 2005 we closed on $500,000 of principal and 500,000 of stock purchase warrants.The balance of the financing was closed on May 18, 2007.On March 14, 2006, we entered into a financing arrangement involving the sale of an additional $300,000 principal amount of callable secured convertible notes and stock purchase warrants to buy 7,000,000 shares of our common stock, and on September 13, 2007, we entered into a financing arrangement involving the sale of an additional $600,000 principal amount of callable secured convertible notes and stock purchase warrants to buy 20,000,000 shares of our common stock.As part of the September 2007 financing, our Chief Executive Officer was required to personally guarantee the notes and the discount rate on the market value of our stock used for conversion calculations was reduced from 50% to 35%The callable secured convertible notes are due and payable, with 8% interest, unless sooner converted into shares of our common stock. We currently have $1,900,000 callable secured convertible notes outstanding, In addition, any event of default such as our failure to repay the principal or interest when due, our failure to issue shares of common stock upon conversion by the holder, our failure to timely file a registration statement or have such registration statement declared effective, breach of any covenant, representation or warranty in the Securities Purchase Agreement. The registration statement was declared effective on May 11, 2007.The conversion price of the notes is dependent on the publicly traded market price of the Company’s common stock.As such, the conversion price may change as the market value of the Company’s commons stock rises and falls.While we anticipate that the full amount of the callable secured convertible notes will be converted into shares of our common stock, in accordance with the terms of the callable secured convertible notes, the full conversion of these notes is dependent on the amount of the Company’s authorized commons stock.If the Company does not have sufficient authorized commons shares available to meet the conversion request, it may need to increase its authorized shares.As of September 30, 2007, the Company’s authorized common shares would be insufficient to meet a request to convert all of the notes at current market prices.If we are required to repay the callable secured convertible notes, we would be required to use our limited working capital and raise additional funds. If we were unable to repay the notes when required, the note holders could commence legal action against us and foreclose on all of our assets to recover the amounts due. Any such action would require us to curtail or cease operations. Due to the indeterminate number of shares which might be issued under the embedded convertible host debt conversion feature of these callable secured convertible notes, the Company is required to record a liability relating to both the detachable warrants and embedded convertible feature of the callable secured convertible notes payable (included in the liabilities as a “derivative liability”). - 13 - The accompanying financial statements comply with current requirements relating to warrants and embedded derivatives as described in FAS 133 as follows: a) The Company treats the full fair market value of the derivative and warrant liability on the convertible secured debentures as a discount on the debentures (limited to their face value). The excess, if any, is recorded as an increase in the derivative liability and warrant liability with a corresponding increase in loss on adjustment of the derivative and warrant liability to fair value. b) Subsequent to the initial recording, the change in the fair value of the detachable warrants, determined under the Black-Scholes option pricing formula and the change in the fair value of the embedded derivative (utilizing the Black-Scholes option pricing formula) in the conversion feature of the convertible debentures are recorded as adjustments to the liabilities as of each balance sheet date with a corresponding change in Loss on adjustment of the derivative and warrant liability to fair value. c) The expense relating to the change in the fair value of the Company’s stock reflected in the change in the fair value of the warrants and derivatives (noted above) is included in other income in the accompanying consolidated statements of operations. NOTE-5 - Income Taxes As a result of losses incurred through December 31, 2006, the Company has net operating loss carry forwards of approximately $23,900,000. The Company utilizes SFAS No. 109, "Accounting for Income Taxes", which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in the future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. NOTE-6 - Shareholders' Equity Stock-Based Compensation Financial Accounting Statement No. 123 "Accounting for Stock Based Compensation" (FAS 123), which the Company adopted on December 15, 2005, prescribes the recognition of compensation expense based on the fair value of options on the grant date. Options Granted A summary of option transactions for the period from December 31, 2005 to September 30, 2007. Options Weighted average option Price Outstanding at December 31, 2005 1,175,000 $0.23 Granted - - Exercised - - Returned/Expired - - Outstanding at December 31, 2006 1,175,000 $0.23 Granted - - Exercised - - Returned/Expired - $0.31 Outstanding at September 30, 2007 1,175,000 $0.20 Convertible Preferred Stock The Articles of Incorporation of the Company authorized the issuance of 375,000 shares of 12% non voting convertible redeemable preferred stock at $.10 par value per share and up to 500,000 shares of “blank check” preferred stock, from time to time in one or more series.Such shares upon issuance will be subject to the limitations contained in the Articles of Incorporation and any limitations prescribed by law to establish and designate any such series and to fix the number of shares and the relative rights, voting rights and terms of redemption and liquidation preferences. In 2006, 135,000 of the blank check amount were allocated to the Series B Preferred Stock and 300,000 shares were allocated to the Series C Preferred Stock.In 2006, the total Preferred Shares authorized were increased to 10 million shares. On February 5, - 14 - 2007, 6.5 million shares were allocated to the Series D Preferred Stock.There were 2.69 million shares of blank check preferred remaining at September 30, 2007. 12% Convertible Non-Voting Preferred Stock The Company's 12% non-voting convertible Preferred Stock entitles the holder to dividends equivalent to a rate of 12% of the Preferred Stock liquidation preference of $2.00 per annum (or $.24 per annum) per share payable quarterly on March 1, June 1, September 1, December 1 in cash or common stock of the Company having an equivalent fair market value. As of September 30, 2007, 25,357 shares of the Non-Voting Preferred Stock were outstanding. On February 7, 2007, the Board of Directors authorized the issuance of shares of the Company’s common stock or cash, which shall be at the discretion of the Chief Executive Officer in order to pay the accrued preferred stock dividends. Accrued and unpaid dividends at September 30, 2007, were $33,461. Dividends will accumulate until such time as earned surplus is available to pay a cash dividend or until a post effective amendment to the Company’s registration statement covering a certain number of common shares reserved for the payment of Preferred Stock dividends is filed and declared effective, or if such number of common shares are insufficient to pay cumulative dividends, then until additional common shares are registered with the Securities and Exchange Commission (SEC). The Company’s Preferred Stock is redeemable, at the option of the Company, at any time on not less than 30 days’ written or published notice to the Preferred Stockholders of record, at a price $2.00 per share (plus all accrued and unpaid dividends). The holders of the Preferred Stock have the opportunity to convert shares of Preferred Stock into Common Stock during the notice period. The Company does not have nor does it intend to establish a sinking fund for the redemption of the Preferred Stock.As adjusted, the outstanding shares of Preferred Stock would currently be converted into fifteen shares of Common Stock. No dividends have been paid during the nine months ended September 30, 2007. Series B Voting Preferred Stock The Company filed a Certificate of Designation of Series B Convertible Preferred Stock on January 4, 2006, pursuant to which the Company authorized for issuance 135,000 shares of Series B Preferred Stock, par value $0.10 per share, which shares are convertible after the earlier of (i) forty-five days after the conversion of the 8% callable secured convertible notes issued in our recent financing, or (ii) 12 months after this registration statement is declared effective, at a conversion price equal to the volume weighted average price of our common stock, as reported by Bloomberg, during the ten consecutive trading days preceding the conversion date. We issued an aggregate of 117,493 shares of Series B Preferred Stock to a group of our current shareholders in exchange for an aggregate of 23,498,109 shares of our common stock. The holders of Series B Preferred Stock shall have the right to vote together with holders of the Corporation’s Common Stock, on a 30 votes per share basis (and not as a separate class), all matters presented to the holders of the Common Stock. The foregoing shareholders were existing investors before they did the exchange. Series C Voting Preferred Stock The Company filed a Certificate of Designation of Series C Convertible Preferred Stock on March 23, 2006, pursuant to which the Company authorized for issuance 300,000 shares of Series C Preferred Stock, par value $0.10 per share, which shares are convertible after (i) the market price of the Common Stock is above $1.00 per share; (ii) the Company’s Common Stock is trading on the OTCBB market or the AMEX; (iii) the Company is in good standing; (iv) the Company must have more than 500 stockholders; (v) the Company must have annual revenue of at least four million dollars; (vi) the Company does not have at least $100,000 EBITDA for the fiscal year preceding the conversion request. The holders of the Series C Preferred Stock shall have the right to vote together with the holders of the Corporation’s Common Stock, on a 30 votes per share basis (and not as a separate class), on matters presented to the holders of the Common stock.We issued an aggregate of 80,000 shares of Series C Preferred Stock to a group of consultants. Non-Convertible Series D Voting Preferred Stock The Company filed a Certificate of Designation of Series D Preferred Stock on February 5, 2007 and a Certificate of Change of Number of Authorized Shares and Par Value of Series D Preferred Stock March 26, 2007, pursuant to which the Company authorized for issuance 6,500,000 of shares of Series D Preferred Stock, par value $0.001 per share.Holders of the Series D Preferred Stock have the right to vote together with holders of the Company’s Common Stock, on a 60-votes-per-share basis (and not as a separate class), on all matters presented to the holders of the Common Stock.The shares of Series D Preferred Stock are not convertible into Common Stock of the Company.6,500,000 shares Series D Preferred Stock has been issued to the Company’s President. According to the Company’s corporate charter, 10,000,000 shares of preferred stock have been authorized for issuance.As of September 30, 2007, 7,310,000 have been designated for the Company’s three classes of preferred stock. - 15 - Warrants A summary of warrants outstanding at September 30, 2007 Warrants Date Issued Expiration Date Price 4,375 4/2003 4/2008 $2.080 225,000 2/2004 2/2009 0.050 150,000 4/2004 4/2008 0.050 1,000,000a 7/2004 7/2010 0.050 133,500 8/2004 8/2009 0.700 667,500 6/2004 6/2009 0.650 105,000 2/2005 2/2010 0.650 21,000 4/2005 4/2010 0.700 762,500 10/2005 10/2010 0.650 500,000 12/2005 12/2010 0.130 7,000,000 3/2006 3/2011 0.100 500,000 5/2007 5/2012 0.130 20,000,000 9/2007 9/2014 0.005 31,068,875 a) Represents Options for 400,000, 300,000 and 300,000 shares originally priced at $1.00, $0.75 and $0.65, respectively which were repriced to $0.05 in October, 2005. NOTE 7-Related Parties The Company’s subsidiary, Services, paid rent month to month in the first quarter of 2006 and Services entered into a sublease for its New York office from a company 100% owned by the Company’s President, currently at approximately $5,000 per month.The lease and Services sublease on this space expire on November 30, 2016.The rent paid and terms under the sublease are the same as those under the affiliate’s lease agreement with the landlord. The Company acquired distribution rights to two films from a company affiliated with the Company’s President, for a ten-year license period, which expires on September 5, 2008.The Company is obligated to pay such company’s producers’ fees at the contract rate.Such payments will be charged against earnings.During the first nine months of 2007, no payments were made to such company and no revenue was recognized from such films. The Company’s principal shareholders and officers made loans to and payments on behalf of the Company and received payments from the Company from the time to time.The net outstanding balance due to the officers at September 30, 2007 and December 31, 2006, was approximately $381,438 and $305,000, respectively. NOTE-8 - Commitments and Contingencies License Agreements In some instances, film licensors have retained an interest in the future sale of distribution rights owned by the Company above the guaranteed minimum payments. Accordingly, the Company may become obligated for additional license fees as sales occur in the future. Employment Agreements Mr. Hreljanovic has an Employment Agreement with the Company that provides for his employment as President and Chief Executive Officer at an annual salary, adjusted annually for the CPI Index and for the reimbursement of certain expenses and insurance. Additionally, the employment agreement provides that Mr. Hreljanovic may receive shares of the Company’s common stock as consideration for services rendered to the Company. Mr. Hreljanovic's employment agreement has been extended for an additional year through April 30, 2008, subject to his final acceptance. Due to a working capital deficit, the Company is unable to pay his entire salary in cash. Pursuant to his employment agreement and in the best interest of the Company, in lieu of cash, Mr. Hreljanovic has agreed from time to time to accept the issuance of shares of the Company’s common stock as part of his unpaid salary. - 16 - Unasserted Claims The Company has learned that certain sales of its common stock may have violated certain sections of the Securities Act of 1933 and related regulations.The Company is currently unable to determine the amount of damages, costs and expenses, if any, that it may incur as a result of that uncertainty. As of September 30, 2007, no shareholders have asserted any claims against the Company. Going Concern As shown in the accompanying financial statements, the Company’s revenue decreased to approximately $1,404,000 through nine months ending September 30, 2007, from approximately $3,773,000 through nine months ending September 30, 2006. The Company is continuing to incur net losses and maintains a negative working capital. While there was net income for the nine months ending September 30, 2007, excluding the gain on the fair market valuation adjustment of derivative liabilities, the Company incurred a gain of approximately $2,500,000 in thenine months ending September 30, 2007, and approximately $50,000 in the nine months ending September 30, 2006. Working capital deficit approximately ($2,679 ,000) at September 30, 2007. The fact that the Company continued to sustain losses in 2007, has negative working capital at September 30, 2007 and still requires additional sources of outside cash to sustain operations continues to create uncertainty about the Company’s ability to continue as a going concern. The Company has developed a plan and has improved cash flow through expanding operations and raising additional funds either through the issuance of debt or equity. In terms of the Company’s plan for expanding operations, see the discussion within Item2. - Management’s Discussion and Analysis or Plan of Operation for details. The ability of the Company to continue as a going concern is dependent upon the Company’s ability to raise additional funds either through the issuance of debt or the sale of additional common stock and the success of Management’s plan to expand operations. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. The Company did not have sufficient cash to pay for the cost of its operations or to pay its current debt obligations. The Company raised $300,000 in 2006 and $1,100,000 in 2007, through the sale of 8% Callable Secured Convertible Debentures for working capital, capital purchase and for the payment of debt to date. Among the obligations that the Company has not had sufficient cash to pay are its payroll, past payroll taxes and the funding of its subsidiary operations. Certain employees and consultants have agreed, from time to time, to receive the Company’s common stock in lieu of cash. In these instances, the Company has determined the number of shares to be issued to employees and consultants based upon the unpaid compensation and the current market price of the stock. Additionally, the Company registers these shares so that the shares can immediately be sold in the open market. We believe thatwe will not have sufficient liquidity to meet our operating cash requirements for the current level of operations during the remainder of 2007. We have received all planned rounds of financing. In addition, any event of default such as our failure to repay the principal or interest when due, our failure to issue shares of common stock upon conversion by the holder, our failure to timely file a registration statement or have such registration statement declared effective, when requested, or breach of any covenant, representation or warranty in the Securities Purchase Agreement would have an impact on our ability to meet our operating requirements. We anticipate that the full amount of the callable secured convertible notes will be converted into shares of our common stock, in accordance with the terms of the callable secured convertible notes. If the Company does not have sufficient authorized common shares available to meet the conversion request it may need to increase its authorized.If we are required to repay the callable secured convertible notes, we would be required to use our limited working capital and raise additional funds. If we were unable to repay the notes when required, the note holders could commence legal action against us and foreclose on all of our assets to recover the amounts due. Any such action would require us to curtail or cease operations. Our ability to continue as a going concern is dependent upon receiving additional funds either through the issuance of debt or the sale of additional common stock and the success of management's plan to expand operations. Although we may obtain external financing through the sale ofour securities, there can be no assurance that such financing will be available, or if available, that any such financing would be on terms acceptable to us. If we are unable to fundour cash flow needs, we may have to reduce or stop planned expansion or scale back operations and reduceour staff. The Company has developed a plan to reduce its liabilities and improve cash flow through expanding its operations by acquisition and raising additional funds either through issuance of debt or equity. The ability of the Company to continue as a going concern is dependent upon the Company's ability to raise additional funds either through the issuance of debt or the sale of additional common stock and the success of Management's plan to expand operations. The Company anticipates that it will be able to raise the necessary funds it may require for the remainder of 2007 through public or private sales of securities. If the Company is unable to fund its cash flow needs, the Company may have to reduce or stop planned expansion, or possibly scale back operations. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. - 17 - However, there can be no assurance that we will generate adequate revenues from operations. Failure to generate such operating revenues would have an adverse impact on our financial position and results of operations and ability to continue as a goingconcern. Our operating and capital requirements during the next fiscal year and thereafter will vary based on a number of factors, including the level of sales and marketing activities for our services. Accordingly, we may be required to obtain additional private or public financing including debt or equity financing and there can be no assurance that such financing will be available as needed, or, if available, on terms favorable to us. Any additional equity financing may be dilutive to stockholders and such additional equity securities may have rights, preferences or privileges that are senior to those of our existing common stock. Furthermore, debt financing, if available, will require payment of interest and may involve restrictive covenants that could impose limitations on our operating flexibility. Our failure to successfully obtain additional future funding may jeopardize our ability to continue our business and operations. If we raise additional funds by issuing equity securities, existing stockholders may experience a dilution in their ownership. In addition, as a condition to giving additional funds to us, future investors may demand, and may be granted, rights superior to those of existing stockholders. If the Company is unable to fund its cash flow needs, the Company may have to reduce or stop planned expansion, or scale back operations and reduce its staff, which would have a direct impact on its presence with its customers, as well as its inability to service new contracted arrangements with the wireless providers. Leases The Company subleases the New York office from Entertainment Financing Inc. (“EFI), an entity 100% owned by our Chief Executive Officer. The master lease and the Company’s sublease on this space expire on November 30. 2016. EFI has agreed that for the term of the sublease the rent paid to it will be substantially the same rent that it pays under its master lease to the landlord. Rent due under the lease with EFI is as follows: Year Amount 2007 $ 54,580 2008 56,353 2009 58,185 2010 60,076 2011 62,028 Thereafter 335,477 Total $ 626,699 The company has various equipment capitalized leases expiring through April 2009. Minimum future capitalized lease payments for these leases are as follows: Year Amount 2007 $ 87,296 2008 56,577 2009 42,990 2010 13,071 2011 2817 Total $ 202,751 On May 1, 2007, the Company settled the previously disclosed lawsuit against a former consultant for $310,000 including a Note Payable due 2010. NOTE 9 -Restatement During the year ended December, 2005, it was determined that the correct application of accounting principles had not been applied in 2005 and 2004 for equity instruments issued to consultants for services. During 2005 and 2004 certain options issued to consultants as consideration for goods or services were not charged to stock-based compensation expense. The Company used the Black-Scholes option-pricing model to determine the fair value of grants made for the years ended December 31, 2005 and 2004. The financial statements have been restated to reflect a charge to stock-based compensation expense of $3,150 for the year ended December 31, 2005. - 18 - The restatement for the fair value of the options has no effect on the Company’s actual or reported cash flow. The restatement does, however, affect the Company’s stated net income and loss per share for the years ended December 31, 2005. The impact of this correction through December 31, 2005 is to increase additional paid in capital by $506,439 and to increase accumulated deficit by $506,439. The stock-based compensation expense is not deductible for tax purposes. As a result, this adjustment has no effect on the Company’s net operating loss carry forward or deferred tax asset. However, as also discussed above, the Company further determined that due to the indeterminate number of shares which might be issued under the embedded convertible host debt conversion feature of the 8% Callable Secured Convertible Notes, the Company is required to record a liability relating to both the detachable warrants and embedded convertible feature of the callable secured convertible notes payable (included in the liabilities as a “derivative liability”) and show the changes in the value of these embedded derivative liabilities as a component of its consolidated net income (loss). As a result, a subsequent restatement of the Company’s financial statements was required to reflect this change. Item 2. Management’s Discussion and Analysis of Financial Condition and Plan of Operations The following discussion and analysis of financial condition and results of operations should be read in conjunction with the Company’s consolidated financial statements and the accompanying notes thereto included herein, and the consolidated financial statements included in its 2006 Annual Report on Form 10-KSB included in the Registration Statement on Form SB-2 (file #333-131730)which include forward-looking statements. Forward-looking statements involve known and unknown risks, uncertainties and other factors which could cause the actual results, performance (financial or operating) or achievements expressed or implied by such forward-looking statements not to occur or be realized.Statements contained in this document, as well as some statements by the Company in periodic press releases and oral statements of Company officials during presentations about the Company constitute “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Act).The words “expect,”“estimate,” “anticipate,” “predict,” “believe” and similar expressions and variations thereof are intended to identify forward looking statements. These statements appear in a number of places in this report and include statements regarding the intent, belief or current expectations of the Company, it directors or its officers with respect to, among other things, trends affecting the Company’s financial condition or results of operations. The readers of this report are cautioned that any such forward looking statements are not guarantees of future performance and involve risks and uncertainties that could cause actual results to differ materially. Such factors as: · continued historical lack of profitable operations; · working capital deficit; · the ongoing need to raise additional capital to fund operations and growth on a timely basis; · the success of the expansion into the broadband installation and wireless infrastructure services and the ability to provide adequate working capital required for this expansion, and dependence thereon; · most of the Company’s revenue is derived from a selected number of customers; · the ability to develop long-lasting relationships with our customers and attract new customers; · the competitive environment within the industries in which the Company operates; · the ability to attract and retain qualified personnel, particularly the Company’s CEO; · the effect on our financial condition of delays in payments received from third parties; · the ability to manage a new business with limited management; · rapid technological changes; and · other factors set forth in our other filings with the Securities and Exchange Commission. Key Factors Affecting Or Potentially Affecting Results Of Operations And Financial Conditions Statement of Financial Accounting Standards No. 133, ”Accounting for Derivative Instruments and Hedging Activities” (SFAS) No. 13 requires that due to the indeterminate number of shares which might be issued under the embedded convertible host debt conversion feature of these Callable Secured Convertible Notes, the Company is required to record a liability relating to both the detachable warrants and embedded convertible feature of the notes payable (included in the liabilities as a “derivative liability”) and to all other warrants and options issued and outstanding as of December 28, 2006, except those issued to employees. The result of adjusting these derivative liabilities to market generated an unrealized gain for the nine months ended September 30, 2007 and September 30, 2006 of approximately $2,490,000 and $50,000, respectively. On December 30, 2005, Juniper Services entered into a binding Letter of Intent with New Wave providing for the purchase by Juniper Services of all outstanding shares of New Wave. New Wave’s business is the deployment, construction and maintenance of wireless communications towers and related equipment. The Company, through Juniper Services, agreed to pay New Wave $817,000 as follows: $225,000 in cash and $592,000 paid by the issuance of 19,734 shares of Series B Voting Preferred Stock. On March 16, 2006, Juniper Services consummated the acquisition of New Wave by entering into a Stock Exchange Agreement and Plan of Reorganization with New Wave. This is a direct complement to the Company’s existing broadband installation and wireless infrastructure business. - 19 - On June 15, 2007, the Company, through its subsidiaries, commenced a lawsuit against Michael Calderhead and James Calderhead, disloyal former employees, in the United States District Court for the Eastern District of New York (Case No. 07-CV 2413).The complaint asserts claims against the Calderheads for breaches of a stock exchange agreement, breaches of an employment agreement, and breaches of fiduciary duties owed to Juniper and its wholly-owned affiliate New Wave Communications, Inc. (“New Wave”).Juniper seeks injunctions restraining the Calderheads from, among other things, competing with Juniper and New Wave, as well as compensatory damages in the amount believed to be$10,000,000, punitive damages in the amount of $5,000,000 and attorneys fees, costs and expenses.On September 29, 2007, the Court issued a preliminary injunction against Michael Calderhead enjoining him from disclosing Juniper/New Wave’s customer list and from soliciting, directly or indirectly, any of Juniper/New Wave’s existing customers; denied the Calderheads’ motion to dismiss the complaint; and granted Juniper’s motion for expedited discovery. On October 16, 2007, Michael Calderhead answered the complaint and asserted counterclaims against Juniper for alleged breaches of, and fraud in connection with, the stock exchange agreement and for alleged abuse of process in connection with Juniper’s application for injunctive relief.Michael Calderhead seeks compensatory and punitive damages.On October 16, 2007, James Calderhead answered the complaint and asserted counterclaims against Juniper for alleged breaches of the employment agreement and for alleged abuse of process in connection with Juniper’s application for injunctive relief.James Calderhead seeks compensatory and punitive damages.The Company believes that none of the counterclaims asserted by the Calderheads have any merit. The Company is vigorously prosecuting the claims asserted against the Calderheads and is vigorously defending the counterclaims asserted by the Calderheads.The outcome of this litigation will materially affect the Company. We reserve against receivables from customers whenever it is determined that there may be operational, corporate or market issues that could eventually offset the stability or financial status of these customers or payments to us. There is no assurance that we will be successful in obtaining additional financing for these efforts, nor can it be assured that our services will continue to be provided successfully, or that customer demand for our services will continue to be strong despite anticipated customer workloads through 2006. The communication industry experienced a downturn that resulted in reduced capital expenditures for infrastructure projects.Although our strategy is to increase the percentage of our business derived from large, financially stable customers in the communication industries, these customers may not continue to fund capital expenditures for infrastructure projects.Even if they do continue to fund projects, we may not be able to increase our share of business due to the alleged interference initiated by James and Michael Calderhead. Overview Juniper Group, Inc. is a holding company and its business has been composed of two segments (1) broadband installation and wireless infrastructure services and (2) film distribution services.Currently, film distribution services consist of a financially insignificant portion of our operations.The Company operates from Boca Raton, FL office and conducts its business indirectly through its wholly-owned subsidiaries. The Company’s current operating focus is through the broadband installation and wireless infrastructure services in supporting the growth of its operations by increasing revenue and managing costs.These services are conducted through Juniper Services, Inc. (“Services”), which is a wholly owned subsidiary, of Juniper Entertainment, Inc. (“JEI”), which is a wholly owned subsidiary of the Company. Management’s strategic focus is to support the growth of its operations by increasing revenue and revenue streams, managing costs and creating earnings growth.The Company has, and will continue, to seek strategic acquisitions to guarantee its growth in the broadband and wireless infrastructure business. Film Distribution Services: The film distribution services is conducted through Juniper Pictures, Inc (“Pictures “), a wholly owned subsidiary of Juniper Entertainment, Inc. (“JEI“), awholly owned subsidiary of the Company. Broadband Installation and Wireless Infrastructure Services The Company’s broadband installation and wireless infrastructure services are conducted through Services. Services operate the Company’s wireless broadband and wireless installation services on a regional basis. Its focus in 2007 has been on the expansion of its wireless infrastructure services and support of broadband connectivity for residential and business environments under regional contracts with wireless service providers and equipment vendors. Its direction is to support the demand in the deployment and maintenance of wireless/tower system services with leading telecommunication companies in providing them with site surveys, tower construction and microwave system and software installations. On March 16, 2006, Services completed the - 20 - acquisition of all outstanding shares of New Wave Communication, Inc. (“New Wave“), making it a wholly owned subsidiary of Services. New Wave is a wireless communications contractor in the Mid-West, specializing in tower erection, extension, modifications and maintenance, as well as cellular, wireless broadband and microwave systems installation. The Company services wireless providers primarily in Eastern Illinois, all of Indiana, North Central Florida, Jackson, Mississippi, Georgia and Western Ohio, but is capable of sustained work anywhere within the United States. New Wave is providing services to Cingular Wireless/AT&T, Sprint/Nextel, Verizon, T-Mobile, Cricket, Revol, Crown Castle and Bechtel.The acquisition of New Wave has added a new dimension to the fundamentals of Juniper Services. The list of services that the Company offers are: network rollout, project management, wireless communication facility “ new build” construction, wireless communication facility “ collocation “ construction, wireless communication site maintenance, cellular and PCS system troubleshooting and repair, tower structural upgrades, tower inspections, mapping, and maintenance services, tower lighting troubleshooting and repair, microwave system engineering, microwave system installation, maintenance and trouble shooting/ repair, microwave radio leasing, wireless broadband system installation, temporary power delivery and maintenance, and warehousing services. The Company has experienced a dramatic reduction in revenue during the third quarter 2007, largely attributed to the actions of Michael and James Calderhead, former disloyal employees, for their outrageous breaches of various contractual and fiduciary duties owed to the Company, including alleged business interference and employee theft.Management has taken the following corrective actions to improve the operating performance of the wireless infrastructure services: 1. Commenced a lawsuit in Federal Court against Michael and James Calderhead, seeking preliminary and permanent injunctions restraining the Calderheads from, among other things, competing with the Company and its subsidiaries, as well as compensatory and punitive damages; 2. Hired new management team and reorganized management’s responsibilities.We had added two Project Managers, hired a new Controller, and have promoted our Operational Manager from within the New Wave family; 3. Aligned labor costs with market conditions; 4. Evaluated geographic footprint and customer need with customer contracts.The Company has expanded into new territories, its service footprint to include Mississippi, Florida and Georgia. The Company believes the demand for broadband installation and wireless infrastructure services will increase in the wireless broadband segment during the beginning of 2008 through the continued support of the cellular market and through a robust wireless industry. Services have deployed its efforts to be able to handle new opportunities either with internal staff or subcontracting in order to meet its client’s needs. Through its marketing program, the Company is exploring new opportunities in its wireless infrastructure and broadband service business. The Company will seek to achieve a greater more diversified balance in its business base among the various competing segments of rapidly expanding wireless Providers.The Company will continue to evaluate potential opportunities in terms of the capital investments required, cash flow requirements of the opportunity, and the margins achievable in each market segment. The Company will choose to concentrate its efforts during the balance of 2007 and the beginning of 2008 on assuring the implementation of its services to its key national providers on a national platform. The Company believes that this trend for outsourcing in the deployment and support for wireless and broadband customer services will continue to strengthen as the industry matures. As the economic environment continues its improvement this year, the Company believes that its prospects for the expansion of its wireless Infrastructure services are good for 2008. The Company believes that infrastructure build-out, technology introduction, new applications and broadband deployment, integration and support will continue to be outsourced to qualified service providers such as Services. Services’ opportunity to exploit the broadband installation and wireless infrastructure services and to take advantage of future wireless opportunities are limited by a number of factors: (i) These include its ability to financially support the national agreements entered into and to finance continuing growth and fund technician recruitment, certifications, training and payroll, as well as the financing of operating cash flow requirements to meet the demand for its services. This will require additional financing on a timely basis. (ii) To maximize capital availability for potential new services being developed by providers in the broadband and wireless market, the Company evaluates opportunities for services to its customer based on capital investment requirements, the potential profit margin, and the customer’s payment practices. - 21 - (iii) Although the Company focuses on accelerating collections, and thereby reducing outstanding receivables and helping cash flow, the issues that rank high on evaluating new business opportunities are the customer’s accountsreceivable payments and the Company’s derived gross profit margins. The Company continues to evaluate new business opportunities with respect to their receivables and payment practices. RESULTS OF OPERATIONS Three Months Ending September 30, 2007 vs. Three Months Ending September 30, 2006. Executive Overview of Financial Results The Company is currently utilizing its resources to build the broadband installation and wireless infrastructure services, and has not devoted resources toward the promotion and solicitation of its film licenses.The main operations of the Company are the broadband installation and wireless infrastructure services segment.The film operations are insignificant and are included in the discussion of general corporate activity which includes the effect of the Company’s debt service, litigation and other corporate matters. During the three month period ending September 30, 2007, Juniper Pictures generated no of revenue.Certain of our films that generate revenue when contracts were signed and are still under license and are currently being aired by licenses. NET INCOME (LOSS) Net loss available to common stockholders was approximately $727,189, or $0.024 per share on revenue of approximately $301,000 for the three month period ending September 30, 2007 compared with net gain of $4,045,000, or $(0.278) per share on revenue of approximately $1,400,000 for the three month period ending September 30, 2006. This represents a 79% decrease in revenue and a 144% swing in net loss. Broadband Installation And Wireless Infrastructure Services Revenues The broadband installation and wireless infrastructure services generated revenues of approximately $301,000 for the three month period ending September 30, 2007 compared to approximately $1,400,000 for the three month ending September 30, 2006, a decrease of approximately 79%. The decrease in revenue was attributable to several factors including the alleged actions by Michael Calderhead and James Calderhead, former disloyal employees for their breach of various contractual and fiduciary duties owed to the Company and a reduction in construction activity by major customers. Operating Costs The broadband installation and wireless infrastructure incurred operating costs of approximately $337,000(112% of revenue) for the three month period ending September 30, 2007, compared to approximately $1,011,000 (72% of revenue) for the three month ending September 30, 2006, a decrease of approximately $674,000, and a reduction of 67% of revenue. Gross Profit The Company’s gross profit margin for the three month ending September 30, 2007 was approximately a negative $36,000 representing 112% of revenue, compared to approximately $388,000 gross profit margin for the three month ending September 30, 2006 representing 28% of revenue.The poor gross profit results arose from the inability of the Company to completely absorb its fixed cost in the three months ending September 30, 2007. Selling and General Administrative Costs Selling, general and administrative expenses increased from approximately $453,000 for the three month ending September 30, 2006 to approximately $612,000 for the three month ending September 30, 2007 a 35% increase. However, the selling, general and administrative as a percentage increased from 32% of revenue for the three month ending September 30, 2006 to203% of revenue for the three month ending September 30, 2007. The Company shall continue to monitor its’
